DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 45 is objected to because of the following informalities:  the word “information” in “information an altitude” on line 12 appears to be erroneous.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1620  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
In the Remarks filed 2/16/2021 Applicant indicates that no new matter has been added, though without particular explanation of support for the amended language.  This indication is not persuasive, as the amended claim language is not found to comply with the written description requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45, 47, 50-53, and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 45 is amended to require:  “determining that a leading aircraft may create a wake vortex that interferes with the trailing aircraft by determining, from the altitude of the on-ground aircraft and secondary surveillance data received by the trailing aircraft from the .  However, the specification is not found to describe the determination as claimed.  
The most relevant portion of the specification at Paragraph [0090] discloses: “An equipped aircraft 1610 can then use the received barometric altitude of the airport field 1560 to determine if an aircraft flying in front 1615 has the potential to create a significant wake vortex.”  The specification does not provide a detailed description of this “use” of received barometric altitude and specifically it does not describe explicitly or implicitly that the determination is made “from the altitude of the on-ground aircraft and secondary surveillance data received by the trailing aircraft from the leading aircraft regarding navigation position information of the leading aircraft”.  That is, there is no apparent disclosure of using secondary surveillance data received by the trailing aircraft from the leading aircraft regarding navigation position information in combination with the altitude of the on-ground aircraft to make such a determination.   It is separately noted that the disclosed determination as to whether aircraft 1615 “has potential to create a significant wake vortex” is not necessarily a determination that aircraft 1615 “is in proximity to the airport field and at a low enough altitude to have deployed flaps” as claimed.  Claim 45, and depending claims 47, 50-53, and 81 include new matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646